 428DECISIONS OF NATIONAL LABOR RELATIONS BOARDCITIZENNEWS COMPANY, INC.andMELVINERGER.CaseNo.21-CA-653.December 12, 1951Decision and OrdetOn October 9, 1950, Trial Examiner David London issued his,Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent filedexceptions to the Intermediate Report and a supporting brief.Uponconsideration of the Intermediate Report, the exceptions and brief,and the entire record in the case then before it, the Board was of theopinion that the record did not contain sufficient information toenable it to make certain findings material to the case.Therefore,the Board, on its own motion, issued an order on December 22, 1950,reopening the record and remanding the case to the Trial Examinerto receive the required evidence and to prepare and issue an appro-priate Supplemental Intermediate. Report.Pursuant to the Board's order a further hearing was held beforethe Trial Examiner who, on May 16, 1951, issued his SupplementalIntermediate Report, a copy of which is attached hereto, in whichhe affirmed the conclusions and recommendations contained in hisIntermediate Report.The Respondent has filed exceptions thereto.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Houston and Murdock]..The Board has reviewed the rulings of the Trial Examiner madeat the hearings, and finds that no prejudicial error was committed.The rulings are hereby - affirmed.However, the Board > has con-sidered the Intermediate Report, the Supplemental Intermediate Re-port, the exceptions and brief, and the entire record in the case, and,for the reasons indicated hereinafter, finds merit in certain of theRespondent's exceptions.Melvin Erger, the person alleged to have been discriminatorily dis-charged, had been employed by the Respondent in its circulation de-partment as a district agent. In this capacity he was responsible forthe daily delivery of newspapers to the Respondent's subscriberswithin the limits of his assigned territory.He was also continuously,required to obtain new subscribers.The actual delivery of news-papers to the homes of subscribers and the solicitation of new sub-scribers was accomplished by carrier boys, of an average age of 12 to.13 years, over whom Erger was in charge. In a previous representa-97 NLRB No. 61. CITIZEN NEWS COMPANY, INC.429tion proceeding 1 involving the employees of the Respondent's circulartion depa'tment, the Board found that the district agents, includingErger, possessed supervisory authority over the carrier boys and ex-cluded them, as supervisors, from the unit of rank-and-file employeesfound appropriate.2The record upon which the Intermediate Reportwas based revealed no circumstance from which it could be inferredthat any change had occurred, with respect to the duties of the districtagents or their authority over the carrier boys after the decision inthe representation case, which might have transformed the status ofdistrict agents from supervisors to employees.Moreover, the recordindicated, as more fully explicated below, that Erger, up to the timeof his discharge, had exercised the usual authority of a- supervisorover the carrier boys.Because Erger's supervisory status had notbeen asserted as a defense, and as this issue had not been litigated, theBoard was of the opinion that further evidence should be adduced toenable it to form a more conclusive judgment regarding Erger's status.Accordingly, the case was reopened and remanded for this purpose.3At the second hearing, for the first time in this proceeding, the Re-spondent contended that Erger was an independent contractor andtherefore specifically excluded from the protection of the Act by theprovisions of Section 2 (3).Both the General Counsel and the Re-spondent took the position that the carrier boys were not employeesof the Respondent, but were independent contractors.The GeneralCounsel argued therefrom that Erger could not be a supervisor, be-possessing supervisory authority over "employees."The Respondent,on the other hand, argued that the statutory definition of a supervisorapplies to individuals with the required authority over independentcontractors.The Trial Examiner found that the carrier boys wereindependent contractors and not employees of the Respondent, andrejected the Respondent's argument that individuals who possesssupervisory authority over independent contractors are supervisors.He concluded that Erger was an employee whose union activities wereprotected by the Act, and that the Respondent, as set forth in theIntermediate Report, had discharged him because of these activitiesin violation of Section 8 (a) (3) and 8 (a) (1) of the Act.We agree with the Trial Examiner that Erger was an employee ofthe Respondent and not an independent contractor.Contrary to the1 67 NLRB 363.The district agents were then designated as circulation agents.' In its decision the Board,In accordance with the practice then prevailing under theAct before it was-amended, found that the district agents and district managers,a cate-gory similar to district agents, could appropriately constitute a separate unit of supervisor`s.'Section 7 of the-Act guarantees only the rights of "employees"as defined in Section2 (3) and not of "supervisors."The Board acted, therefore,to obtain definitive evidenceregarding Erger's status, notwithstanding that the Respondent'sanswer admitted theallegation of the complaint that Erger was an "employee." 430DECISIONS OF NATIONAL LABOR RELATIONS BOARDTrial Examiner, however, we find that the carrier boys are also theRespondent's employees and not independent contractors, and, accord-ingly, that Erger is a supervisor and not an "employee" whose unionactivities are protected.In concluding that the carrier boys are independent contractors, theTrial Examiner relied upon findings depicting them as "little mer-chants" 4 who buy newspapers from the Respondent and sell them tosubscribers, earning as profit the difference between the purchase andselling prices plus a bonus of 50 cents for each new subscriber obtained.The extent of profit earned by the carrier boys, the Trial Examinerfound, is determined by the amount of time they voluntarily choose todevote to the solicitation of new subscribers coupled with the energyand resourcefulness they devote to this task.The Trial Examinernoted and relied upon the risk of loss resulting from the Respondent'sdisallowance of credit for return of unsold papers, the fact that thecarrier boys are not as' a matter of right entitled to compensation forcollection losses, and that they are permitted to, and do on occasion;hire substitutes and assistants of their own choosing at their ownexpense.The Trial Examiner conceded that the Respondent reservedsome control over the carrier boys, but concluded that this control wasso limited as to amount to nothing more than the supervision whichan employer may exercise over the work of an independent contractorwithout converting the latter to an employee.We differ with the Trial Examiner as to the critical findings onwhich he relied in forming his conclusion that the carrier boys areindependent contractors.We note first that they are not vendorshawking newspapers to random customers procured through theirown sales efforts, ordering and paying for that number of newspapersthey themselves decide they will be able to sell, and sustaining lossesbecause they err in their judgment.They are mere delivery boys whoeach day receive for distribution. a specified number of newspapers asdetermined by the district agents over them from records in theirpossession indicating the exact number of subscribers in each carrierboy's route.Obviously no element of risk is involved, for the carrierboys are given only a quantity of newspapers sufficient to meet theirdelivery needs.This was affirmed by Rippeto, the head of the Re-spondent's circulation department, who testified that he "didn't thinkthe boys wouldn't (sic) get any more than they needed."More thanthat, Rippeto testified that if by mistake a carrier boy were to be-givenfive papers in excess of his needs, this error would be corrected thenext day, and he probably would not be charged for these extra copies.-`Nor do we regard the earnings of the carrier boys as profits in the'The Respondent characterized its relationship with the carrier boys as a "little mer-chant set-up " -CITIZEN NEWS COMPANY, INC.431sense that this denotes the income of an independent contractor.'Rather do we consider their earnings as wages in the nature of com-missions,bonuses, or piecework rates paid tosalespersonnel, route-men, collectors, piece-rate workers and a host of other occupationalcategories who serve employers as employees 6. The record does notestablish the daily transfer of newspapers by the Respondent to thecarrier boysas a sale ofgoods, or the delivery of these newspapers tosubscribersas a resaleof goods.The carrier boys make no paymentto the Respondent for the newspapers, nor are they billed for them asthey would be if a sale of goods were involved.The only financialtransaction between the carrier boys and the Respondent occurs whenthe former turn over to the district agents the monthly collectionsfrom subscribers, retaining for themselves a sum equal to the differencebetween the Respondent's wholesale price and the price charged to thesubscribers.This we construe only as a method for computing com-pensation for the services of the carrier boys.As to whether the carrier boys bear the risk for collection losses, webelieve the record warrants no reasonable inference that they sustainsuch losses in whole or in part.Rippeto testified that there appearsto be no uniform rule, and that the responsibility for these losses "restsbetween the agent and the carrier boy."He added that the Respond-ent, under its contracts with the district agents, makes a monthly lossallowance to them based upon the number of newspapers they draw.Erger testified that it was for him to decide whether he or the carrierboys should bear collection losses, but admitted that he received Thepayment mentioned by Rippeto to compensate him for any losses sus-(;ained.In the absence of any clear evidence that the carrier boys areliable for or sustain collection losses, and in view of the Respondent'sallowance to district agents for losses, we draw the more reasonableinference that such collection losses as occur are borne by the districtagents rather than by the carrier boys.We disagree with the Trial Examiner's finding that no requirementsare imposed by the Respondent concerning the amount of time thecarrier boys must devote to the solicitation of new subscribers.Ergertestified that he had been specifically directed by his supervisor tospend at least'1 night a week, and 2 or 3 nights a week during contestperiods, soliciting new subscribers.As hereinbefore noted, solicita-tion of subscribers was actually performed by the carrier boys, who onthese occasions formed carrier sales crews directed by the district6H. R. Rep. No. 245, 80th Cong1st Sess.(1947),18, refersto independentcontractorsas individuals"who undertaketo do a jobfor a price, decide how the work will be done,usually hire others to do the work,and dependfor theirincome not upon wages but uponthe difference between what they pay forgoods, materials,and laborand what theyreceivefor the endresult, thatis upon profits."SeeSteinberg d Company,78 NLRB 211, footnote40 ;UnitedStates v. Vogue,Inc.,145F. 2d 609(C. A. 4);CapitalLifedHealth Ins.Co. v. Bowers,90 F. Supp. 600(D. C. S. C.) 432DECISIONS OF NATIONALLABOR RELATIONS BOARDagents under whom they worked. Thus, in carrying out his super-visor'smandate, Erger necessarily would have required the carrierboys under him to solicit 1 to 3 evenings a week.Erger's testimonythat he had discharged about 90 percent of the carrier boys in his lastagency, because they were lazy and satisfied just to deliver papers andnot to solicit new business, conclusively shows that the carrier boyswere not privileged to decide for themselves how much time to spendsoliciting, but were compelled to engage in this activity as frequentlyas Erger required them to on penalty of discharge for noncompliancewith his demands.Regarding the Trial Examiner's finding that the carrier boys werepermitted to obtain substitutes and assistants of their own choosingat their own expense, the only information on this subject in therecord was furnished by Rippeto who testified that "if a boy weresick or going away on a trip, the district agent would attempt tohave him get a substitute that was agreeable to the district agent tohandle the route that day." Thus, the district agents, not the carrierboys, control the selection of substitutes.In view of the foregoing, the carrier boys emerge as parties to arelationship in which the dominant aspects are those of employer-employee.While no single factor considered apart from all otherrelevant factors is necessarily determinative of an individual's statusas an employee or independent contractor, it is well settled that themost essential characteristic of an employer-employee relationshipis the retention by the employer of the right to direct and control themanner in which the employee's work shall be performed, that is,the right to determine not merely the result but the methods andmeansby which such result is to be accomplished.7 In this connection,it is not necessary that the employer actually direct or control themanner in which the services are performed. It is sufficient if he hasa right to do so."An important element bearing on the existence ofthe "right to control" is the right of the employer to hire and dis-charge the persons doing the work,) and where an employer has theright to terminate the relationship at will it indicates an employer-employee relationship 10The record discloses that the carrier boys have no contract for afixed term, and that their relation with the Respondent may be termi-nated by the latter at will.The existence and application of thispower to terminate at will is clearly demonstrated by the evidenceadverted to above, in which Erger discharged the carrier boys underhim who refused to comply with his demand to solicit new business.J.Howard Smith, Inc ,95 NLRB 21 ; 56 C. J. S. 33, Sec. 2.)Jones V.Goodson, 121 F. 2d 176 (C. A. 10).,Casement v. Brown,148 F. 2d 615, 13 S. Ct. 672 ;United States v. Vogue, Inc., supra.10 56 C. J. S. 56, Sec. 3 (5). CITIZEN NEWS COMPANY, INC.433The extent to which this power was applied by Erger over the carrierboys as a means of compelling obedience to his directions over theaccomplishment of their work is exemplified by the following reveal-ing testimony of complainant Erger himself.He testified :I trained my boys. I carefully supervised them. I didn't justtell them what to do. I stayed along with them while they wereassisting-I thoroughly exploited the boys in every way I could.I even went so far as to make the boys wear hats and bow low infront of people so people would think they 'were cute. I told theboys to either get this person to start or they would get thrownout of this house and I would say, "you are going to stay in thereand get it or else," and I would stand and listen to see.We are satisfied that the control reserved by the Respondent overthe carrier boys substantially exceeded the mere supervision of a con-tract to insure its faithful performance.Erger not only trained thecarrier boys in the art of soliciting subscribers according to his ownstandards, prescribing specific techniques which he compelled themto employ, but served ultimatums on them which clearly threateneddischarge from their jobs for failure to comply with his instructionsor to obtain favorable results.Tested by the above-stated, principlesof law, we conclude that these circumstances reveal this Respondentpossessed the power to control the manner and means by which thework of the carrier boys was to be accomplished, and hence that itscarrier boys were the Respondent's employees 11We are further convinced that the extent of the Respondent's rightof control over the work of the carrier boys is sufficiently counter-vailing to outweigh other aspects of their relationship with the Re-spondent which might indicate independent contractorship.Among'Dispatch Printing Company, Incorporated,93 NLRB 1282,KansasCity Star Com-pany,76 NLRB 384, andPhiladelphia Record Company,69 NLRB 1232, relied upon bythe Trial Examiner,and in which the Board found that the newspaper carriers thereininvolved were independent contractors,are factually distinguishable from the instantcase.No facts were presented in theDispatch Printingdecision revealing control-by theemployer in that case comparable to the Respondent's control over the carrier boys in thiscase.InKansas City Star,the carriers ordered newspapers,were charged for them, bore theloss for all papers stolen or damaged,and were allowed no credit for return of unsoldpapers ; they established the order of deliveries,and their own system of making collec-tions ; they would extend credit to customers or demand payment in advance, and wereliable for all credit losses; they engaged in other commercial activities on their routessuch as selling produce, greeting cards, and miscellaneous personal services;they werevirtually unrestricted by the company in the selection of routes and the determinationof their sales areas;theytransferred their routes to others independently of the companywhich did not require that it be apprised of the terms of the transfers;they could transferportions of their routes to one another or to new carriers;they were free to disregardthe instructions of the company's district men on the handling of routes,they hired fromIto 7 assistants,fixed their salaries and conditions of employment, and were responsiblefor any damage caused by them. Essentially,the entrepreneurial features of ownershipin routes and independence of operation free from company control which characterizedthe carriers in theKansas City Starcase also applied to the carriers in thePhiladelphiaRecordcase. 434DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe findings enumerated by the TrialExaminer arethe following :The carrier boys are not listed on the Respondent's payroll," fundsare not withheld from their earnings for income taxes, social security,and unemployment insurance payments,13 they do not receive paidvacations, holiday, or severance pay,14 the Respondent does not forbidthe carrier boys to use news bags on which appear thenamesof othernewspapers and does not require its name to appear on the bicyclesor other vehicles used by the carrier boys,15 and they must furnishtheir own supplies and equipment without allowance therefor by theRespondent IsHaving found that the carrier boys are employees of the Respond-ent, and because Erger possessed authority over the carrier boys underhim to hire, discharge, and responsibly to direct them, we findthat he was a supervisor within themeaning ofSection 2 (11) of theAct.His union activities were, therefore, not protected by the Act,and no remedy is available against the Respondent, assuming thatErger was discharged because of his union activities.At the conclusion of the second hearing, the General Counsel ar-gued that even if Erger were found to be a supervisor and theallega-tion that his discharge violated Section 8 (a) (3) were dismissed, hisdischarge for union activities in the circumstances of this case wouldstill violate Section 8 (a) (1) of the Act.The General Counsel rea-soned that because Erger's organizingactivities were in behalf of agroup consisting of both districtagentsand districtmanagers,-his12 The inclusion of an individual's name on an employer'spayroll is not an essentialingredient of an employer-employee relationship.Jones v.Goodson, supra.18The Respondent would not in any event have withheld funds for these purposes becausethe pertinent Federal statutes exclude the services of news delivery boys under 18 fromthe statutory definition of "employment."USCA,Internal Revenue Code,1951,Title 26,Sec 1426 (b) (16) (A),and Pub. Law 734,81st Congress,Chap. 808, 2d Sess.,entitledSocial Security Act Amendment of 1950,Sec. 210(a) (16) (A).No requirements existunder Federal law for unemployment insurance contributions by employees,and deduc-tions from earnings are required only if the States have enacted laws requiring employeecontributions.The record herein reveals no such enactment by the State of California.On the other hand the record does show that the Respondent covers the carrier boyswith workmen's compensation insuance,a factor which the Board considers indicative ofan employee status.Nelson-Rick's Creamery Company,89 NLRB 20634This circumstance could equally well be a condition of employment.0 Not all the carrier boys use bicycles or other vehicles.Two routes in Erger's agencyover scattered or hilly territory were serviced by older boys who used their own auto-mobiles.As compensation for the use of these vehicles they received bonuses whichcould be as high as $150 monthly.Boys who had to use bicycles as a means of trans-portation also received bonuses of substantially lesser amounts.18Apart from the afore-mentioned bicycles and other vehicles,the only other equipmentwhich the carrier boys use are canvas news bags for carrying papers and rubber bandsto keep the papers from being blown away. These items,together with bicycles, areprocured by district agents at wholesale from the Respondent.While the record issilent as to whether they are reimbursed by the carrier boys who may possibly use them,conceivably this is the case.Whether the carrier boys are charged for these items ornot, we consider this circumstance to be too trivial to be significant in this case.17 In addition to,the approximately 30 district agents employed in the circulation depart-ment, the Respondent also employs from 1 to 4 district,managers, of whom some arestudents who work for the Respondent 3 to 5 months'annually.District managers primar- CITIZEN NEWS COMPANY, INC.435discharge necessarily restrained rank-and-file employees, i. e., the-districtmanagers,from exercising their rights under the Act, andthat the effect of the Respondent's violation can be remedied only byErger's reinstatement.The Trial Examiner, in reaching his conclusion that Erger was an"employee" and that the Respondent discharged him in violation ofSection 8 (a) (3) of the Act, did not pass upon the afore-mentionedalternative contention of the General Counsel.The General Counseldid not except to the Trial Examiner's failure in the IntermediateReport to pass upon his alternative contention and did not argue thiscontention before the Board.Under the circumstances 18 we concludethat the General Counsel elected to take his stand on the ground onwhich the Trial Examiner disposed of the case and has made it un-necessary for us to rule upon the alternative contention once urgedbefore the Trial Examiner.We do not, as the Chairman suggests,make any subsilentioholding on the alternative contention.As the complaint alleges no unlawful conduct independent of Er-ger's alleged discriminatory discharge, we shall dismiss the complaintin its entirety.OrderITISHEREBY ORDERED that the complaint herein be, and it hereby is,dismissed.CHAIRMAN IIERZOG, concurring in part and dissenting in part :Although I agree with my colleagues that these newsboys are em-ployees and that Erger is a supervisor, it seems to me necessary forthe Board to consider an alternative argument made by the GeneralCounsel to the Trial Examiner.The General Counsel argued thateven if Erger were a supervisor his discharge for activities on behalfof a union admitting rank-and-file-employees to membership violatedSections 8 (a) (1) of the Act, because it discouraged the rank-and-fileemployees from joining and remaining members of that union.-The Trial Examiner did not reach this in his consideration of thecase because he found Erger to be nonsupervisory and his dischargea violation of Section 8 (a) (3). But the Board, having reversed theTrial Examiner on that finding, must necessarily face up to the otherquestion which now is decisive.My colleagues' failure to do so leavesan important aspect of this case to asub silentioholding which hasnot been discussed or considered by the Board.ily serve as temporary replacements for district agents absent on vacation or for sickness.They may also be trained for permanent positions as district agents.The Respondentasserted at the hearing that district managers do not possess authority to hire or discharge"employees,"and are themselves employees and not supervisors.The General Counsel didnot oppose this position.18We also note that the complaintitself did not allege any violation of Section 8 (a) (1)based upon this alternative contention."Cf. PanaderiaSucesionAlonzo,87 NLRB 877. 436DECISIONS OF NATIONAL LABOR RELATIONS BOARDIntermediate ReportSTATEMENT OF THE CASEUpon an amended charge filed May 16, 1950, by Melvin Erger, the GeneralCounsel of the National Labor Relations Board,' by the Regional Director forthe Twenty-first Region (Los Angeles, California), issued a complaint, datedMay 19, 1950, against Citizen News Company, Inc., hereinafter referred to asRespondent.The complaint alleged that Respondent had engaged in and wasengaging in unfair labor practice affecting commerce ' within the meaning ofSection 8 (a) (1) and (3) and Section 2 (6) and (7) of the National LaborRelations Act, as amended, Public Law 101 '80th Congress, 1st Session, hereincalled the Act.Copies of the complaint, the amended charge, and notice ofhearing were duly served on Respondent.With respect to the unfair labor practices, the complaint alleged, in substance,that : (1) On or about August 9, 1949, Respondent discharged its employee, Erger,and since that date has refused to reinstate him for the reason that he engagedin concerted activities with other employees for their mutual aid and protection ;and (2) since oh or about August 9, 1949, Respondent has interfered with,restrained, and coerced its employees in the exercise of their rights guaranteedin Section 7 of the Act. By its answer, Respondent admitted that it dischargedErger on August 9, 1949, and has since refused to reinstate him, but otherwisedenied that it had engaged in any unfair labor practices as alleged in thecomplaint.Pursuant to notice, a hearing was held at Los Angeles, California, on August15, 1950, before the undersigned 'Trial Examiner, duly designated by the ChiefTrial Examiner.The General Counsel and Respondent appeared by counseland the charging party in person.Full opportunity to be heard, to examine andcross-examine all witnesses, and to introduce evidence pertaining to the issueswas afforded all parties.Prior to the close of the hearing, the General Counsel'smotion to conform the pleadings to the record as to formal matters was grantedwithout objection.Since the close of the hearing, the General Counsel andRespondent have filed briefs which have been duly considered by the undersigned.Upon the entire record in the case, and from my observation of the witnessesat the hearing, I make the following :'FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTCitizen News Company, Inc., is a corporation organized and existing underthe laws of the State of California, having its principalofficeatHollywood,California.It owns, conducts, and sells the Hollywood-Citizen News, a dailynewspaper distributed in California. It is engaged within the State of Californiain buying, selling, transmitting, and receiving news and intelligence.Respond-ent is amember of the Associated Press, and purchases the services of the UnitedPress, both of which are national organizations engaged in the purchase, collec-tion,and transmission of news and intelligence from places within and withoutthe continental limits of the United States. In addition to the foregoing, Re-spondent purchases syndicated material from various firms and syndicates main-taining their principal offices outside the State of California, from which officesa substantial portion of the materials, feature articles, cartoons, and photographspurchased by Respondentis sent fromoutside the State of California and is1 The General Counsel and his representative at the hearing are herein referred to as theGeneral Counsel, and the National Labor Relations Board as the Board. CITIZEN NEWS COMPANY, INC.437transmitted by means of interstate or foreign commerce to Respondent's office atHollywood,California.Through its newspaper,Respondent aids in the Nation-wide distribution of various syndicated articles,cartoons,and news features.Through its newspaper columns, Respondent also aids in advertising certainproducts on a Nation-wide basis of which the national advertising is approx-imately 10 percent of the total advertising carried by said newspaper during theyear 1949.Various supplies,machines,and equipment used by Respondent inthe preparation of the Hollywood-Citizen News are purchased in and shippedfrom States other than the State of California and from foreign countries.During the year 1949 Respondent purchased newsprint in an amount in excess of$250,000, all of which was shipped from points outside the State of Californiato Respondent's plant at Hollywood,California.Respondent admits, and I find, that it is engaged in commerce within themeaning ofthe Act.U. THE LABOR ORGANIZATION INVOLVEDLos Angeles Newspaper Guild, CIO, is a labor organization admitting tomembership employees of Respondent.III.THE UNFAIR LABOR PRACTICESA. Backgroundand chronology of eventsMelvin Erger was employed by Respondent in September 1945 as a districtagent in its circulation department and remained in such employment untilAugust 9, 1949, when he was discharged.Two or three weeks after he was firstemployed, Erger joined the Los Angeles Newspaper Guild, CIO, hereafter calledthe Guild, and maintained his membership in that organization through the dateof the hearing herein.Shortly after joining the Guild, he actively engaged in anorganization campaign in its behalf, "spoke to just about everybody in the circula-tion department" concerning the Guild, and signed up four or five members.OnApril 16, 1946, on petition of the Guild, the Board ordered an election 2 to be heldamong Respondent's circulation agents and district managers to determinewhether they desired to be represented by the Guild for the purposes of collectivebargaining.Such an election was held on May 7, 1946, as a result of whichthe Guild was certified as such bargaining representative.Thereafter, so long asthe Guild continued as such representative, Erger participated in practically allcontract negotiations with Respondent, and a conference concerning a Boardcharge arising out of a grievance.The contract with the Guild was executed in August 1946 and expired on July31, 1947. In the interim, a large turn-over of employees occurred among Re-spondent's district agents and Printing Trades Union, Inc., an unaffiliated labororganization, began an organization campaign among the employees then rep-resented by the Guild.During the life of the Guild contract, Erger observedemployee Mary Shea "doing some work for a couple of the agents who were try-ing to organize the Printing Trades Union."Erger expressed surprise to MissShea that she would be so engaged and was curtly told she would "do what shefelt like doing."The following day, Erger was called to the office of Young, Re-spondent's business manager, who there confronted him with a typewrittenand exact report of Erger's conversation with Miss Shea.Young told him that he"was causing enough trouble around there [and instructed him] to stay in [his]own department and not to go around to other departments and bother people."At the time, Respondent had no rule in effect concerning union activities by its2 67 NLRB 363.986209-52-vol. 97-29 438DECISIONSOF NATIONALLABOR RELATIONS BOARDemployees.During the same period, Avison, Respondent's circulationmanager,saidto him, "We know what you have been doing around here. You had betterkeep your nose clean.You have got to do better work than the average guy tak-ing your job."An election, not conducted by the Board, held after the expiration of the Guildcontract in 1947, resulted in an overwhelming vote in favor of representation byPrinting Trades Union, Inc.'Though Erger maintained his membership in theGuild, he engagedin nofurther activities in its behalf from August 1947 untilabout 4 months prior to his discharge on August 9, 1949. During that entireperiod he had charge of Agency 7, referred to in the testimony as a "Siberia,"because of its "vastness" and distant location from the central point of Respond-ent's circulation and reader interest.His supervision of approximately 20 routesin that agency was apparently highly satisfactory as evidenced by the prizesawarded him for outstanding performance. In May 1949, a Guild organizer"reactivated" him and he renewed his efforts in behalf of the Guild.From thattime until he was dismissed, he talked about the Guild either individually or ingroups, to practically every employee in the circulation department and succeededin "signingfour people."At about the same time, May 1949, Harlan G. Palmer, Respondent's presidentand general manager, decided to reduce his staff and to discharge a Mrs. Moor-head as district agent for Agency 19, another comparatively isolated district.On recommendation of Clarence M. Rippeto, Respondent's circulation director,Erger was placed in charge of that agency.Though Mrs. Moorhead had been incharge of the district for approximately 6 years, Barrett, Erger's supervisor atthe time, told him that Respondent "couldn't do anything with it.We need some-body in Agency 19 to build it up."On May 15, 1949, Erger went on vacation anddid not return to duty until June 6. On or shortly prior to August 9, Palmerdecided to further reduce the staff.He called Rippeto for "his records' on vari-ous district men."The latter produced only a record for thepreceding 3months-April,May and June, 1949.According to Palmer's own testimony, "henoticed that Erger was down in the bottom group so far as promotion and . . .service was concerned."H ethen inquired of Rippeto whether Erger was "doinga better job on Mrs. Moorhead's district than Mrs. Moorhead did," and upon re-ceiving a negative answer, ordered Erger's discharge.On August 9, Eiger was called to Rippeto's office and was there informed bythe latter that for "economy reasons" and because Erger's "work has, been prettypoor lately," it would be necessary to terminate his service at the expirationof 3 weeks.When Erger remarked that he knew why he was being fired, hisdischarge was made effective that day.B. Concluding findingsBeing ever mindful of the rule that the burden rests on the General Counselto prove that Erger was discharged because he had "engaged in concertedactivitieswith other employees for their mutual aid and protection," I haveno hesitation in finding and concluding that Erger was discharged for thereason alleged in the complaint.To sustain that burden, it is incumbent onthe General Counsel to prove that: (a) Erger was engaged in a protectedactivity; (b) Respondent had knowledge thereof; and (c) Erger was dischargedbecause he had engaged in such activity.8 This is the same union which inCitizen-News Company,8 NLRB 997,was disestab-lisbed by the Board as being company dominated. CITIZEN NEWS COMPANY, INC.439Little further need be added to what has previously been found to demonstratethat Erger was engaged in an activity protected by Section 7 of the Act.And,notwithstanding Palmer's unconvincing denial that he had knowledge of anyGuild activity by Erger or indeed that he was a Guild member, is there anydoubt in my mind that Respondent, iii its capacity as Erger's employer, ischargeable with knowledge of such activity.Not only was there no attemptby Respondent to impeach Erger's uncontradicted and credited testimony, thatin the 4 months preceding his discharge in August 1949, he talked about theGuild "to just about everybody in the circulation department," but there wasno cross-examination of him by Respondent for the purpose of attacking orcasting doubt upon that testimony.The May 1949 conversations took placein Respondent's comparatively small circulation room used from time to timeby the approximately 30 district agents, and in which room were also locatedthe desks of Salisbury, Holmes, Barrett, and Oehl, all of whom were districtsupervisors, and admittedly supervisors within the meaning of the Act.Undersuch circumstances, it becomes appropriate to invoke the well-established prin-ciple, reiterated by the Board in a recent case against this very Respondent(88 NLRB 1413), that knowledge of Erger's union activities by Respondentmay be inferred.4Furthermore, there isdirectevidence that Respondent hadknowledge of such activities.Thus, on one occasion during the 4-month periodpreceding his discharge, Erger, in close proximity to Supervisor Salisbury,handed Guild application cards to one of the employees who had just madeapplication for such membership, instructed him to give it "to the other fellows,"and made the observation that "maybe some of the other fellows around therewould get some guts and sign the card." Salisbury looked up from his desk,caught Erger's eye, and overheard the conversation.On another occasion inJune 1949, Erger told Supervisor Holmes : "What this place needs is a goodunion and a good contract, we are getting pushed around too much," Holmesreplied : "Man you don't want to be like that ; why don't you behave yourself 1"We turn then to the crucial question : What motivated Respondent in dis-charging Erger on August 9? Here, as in most cases of this nature, directevidence of discrimination is lacking.Resort may be, and appropriately is,had to every circumstance and incident from which the General Counsel claimsa discriminatory motive may be discerned. In the evaluation of such circum-stances, consideration must be given to human experience which has demon-strated that the normal employer, when confronted with a situation which re-quires a staff, reduction, retains in his employment those who have rendered longand competent serviceApparently, however, that norm was not applied toErger.He was one of the oldest in the point of service of all the district agentsemployed by Respondent.Except for the disapproval expressed by Palmer onor about August 9 of Erger's failure to improve the record established by Mrs.Moorhead in Agency 19, no attempt was made by Respondent to challenge theGeneral Counsel's otherwise uncontradicted testimony that Erger's work recordwas among the best of Respondent's district agents.Thus, of the approximately10 promotion contests conducted during the course of Erger's employment, andin which all of the approximately 30 district agents participated, Erger failedonly once to achieve his quota.He won a first prize of $125 cash in one contest,a second prize in another, and a gold cup in a special competition.He wasalmost always among the 10 top men. In connection with these contests, Re-spondent issued weekly bulletins which reported the standings of the variousdistrict agents with respect both to customer complaints and new subscriptionsI See also N.L. R. B. v. Link-BeltCo., 311 U.S. 584,603;Eallaher and Mee, Inc.,87NLRB 410;Quest-Shon MarkBrassiereCo., Inc.,80 NLRB 1149. 440DECISIONSOF NATIONALLABOR RELATIONS BOARDobtained.In these bulletins, Erger's work was pointed to with pride and as anexample to other agents.Thus, in a whole series of bulletins, attention wascalled to the fact that there were no complaints from Erger's territory ; twicehe was "tops with three [weeks] in a row" without complaints.When hiszero record on complaints reached 4 weeks, he was referred to as "eager" Erger,and when it was extended to 5 weeks, he was called "'What a man' Erger." Onanother occasion in speaking of contest standings, he was described as "MelErger . . . `The Great' . . . high man " In the light of such recognition, it wasnot surprising that Respondent made no claim, at least until he was transferredto Agency 19, that Erger's work record was other than highly satisfactory.Why then was Erger selected for discharge? Palmer testified that duringall of 1949, there was a decline in every branch of Respondent's business andthat economies were necessary.He further testified that he personally selectedErger for discharge without inquiry of Rippeto or request for the latter's opinionor recommendation with reference thereto.This, notwithstanding Rippeto'sresponsibility as circulation director and Palmer's own testimony that he"wouldn't want to make a move-in the circulation department without havinghis opinion." Indeed, it was upon Iippeto's recommendation that Palmer, "re-,luctantly"ordered the discharge of Mrs. Moorhead and assigned Erger to herterritory.Palmer testified that he considered only two factors: (a) The exhibitreflecting all the agents' work record from April through June 1949, and (b)Rippeto's observation that Erger had not done better, than Mrs. Moorhead inDistrict 19.However, when asked whether it was Respondent's general policyin making staff reductions to "give no consideration to the record in the prior6 months, or a year or two or three years," he equivocally answered, "Well, Iwouldn't say that we wouldn't give none."- In the case of Erger, however, hesignificantly failed to ask Rippeto for his recommendations or to make any in-quiry for reports reflecting performance for any period prior to the last 3-monthperiod for which records were available.I am not persuaded that it was Erger's low performance record in the April-June exhibit which motivated Palmer in his decision.By that very exhibitthere was at least one other agent, Baker, with a lowerperformancerecord onthe two items covered by the limited report.When asked on cross-examinationwhy Baker was not selected for discharge instead of Erger, Palmer for the firsttime disclosed that he in fact asked Rippeto about Baker.His testimony withreference to Baker was as follows : "I asked Mr. Rippeto in reference to Bakerand received the information that he was ona reassigned route,that he (Rippeto)had given instructions to the supervisor to straighten him out andDlr.Bakerhad avery good-record,and he (Rippeto) knew as soon as the overlapping of acouple of districts would be straightened out, Mr. Baker's work would bestraightened out." [Emphasis supplied.]This admission, in light of the entire record, bespeaks discrimination.Thus,in attempting to justify his retention of Baker, an agent with a lower perform-ance record, Palmer apparently gave consideration to the fact that Baker wason a "reassigned route."But so was Erger, as Palmer well knew, because heordered Erger's "reassignment" 3 months earlier.While this was consideredan extenuating circumstance so as to operate in Baker's favor, it was not con-sidered in the case of Erger, nor was the fact that Erger was on vacation fromMay 15 to June 6, 1949." Another circumstance invoked by Palmer in behalf ofBaker was the latter's alleged "very good record."Respondent, however, offeredno factual testimony to support such a conclusion.Certainly thefactshereto-fore found as to Erger's past performance indicate that his record was no worse,Erger'ssubstitute during 'this' peiibd diari ied on Bo poorly `that he was discharged CITIZEN NEWSCOMPANY,INC.441if indeeditwas not very much better, than Baker's.Apparently, however, pastperformance,good or bad, operated to save Baker's job, but outstanding servicewas not a factor to be reckoned with in dealing with Erger.° Similarly, in ap-praising Erger's record for the preceding 3 months, Respondent failed to giveconsideration to the complete reorganization of carriers and carrier serviceswhich Erger found necessary in supervision of Agency 19.Nor in appraisingErger's record on service complaints, did Palmer make-any allowance for-m-avoidable motor breakdowns, a circumstance which did not, and could not, occurin most ofthe other agents' districts because they did not require motor service.And, while Baker's supervisor was going "to straighten [Baker] out" therewas no thought given to consultation with, or help from, Barrett, Erger's im-mediate supervisor.Barrett was never advised by either Rippeto or Palmerwhy Erger was discharged. Indeed, the discharge took place while Barrett wason vacation, a fact, however, of which Palmer made no mention.7 Barrett was"stunned" when he heard about Erger's discharge, "didn't know what hap-pened . . . and couldn't get any information." Supervisor Salisbury couldn't"understand it" and Supervisor Oehl was "quite surprised."'When Barrettwas pressedby Erger for an explanation, the latter finally told him : "That iswhat you get for trying to save the world."Respondent, in its brief, argues that if it "sought to discharge Erger, becauseof his Guild activities, it most certainly would have done so at an earlier op-portune time," when Agency 7 was abolished. It will be recalled, however, thatin the 2 years preceding Erger's transfer to Agency 19, he engaged in no Guildactivity, and that it was only since May 1949,about the time of his transfer, andthereafter,that he and a Guild organizer actively sought to again advance theinterests of the Guild in Respondent's plant.All of the foregoing, coupled with the summary and precipitate,manner inwhich Erger's discharge was made effective immediately,' compel the conclusionthat Erger was discharged because of his union activities and I so find.IV.THE EFFECTOF THE UNFAIRLABOR PRACTICES UPON COMMERCEThe activities of Respondent described in Section III, above, occurring in con-nection with its operations as described in Section I, above, have a close, inti-mate, and substantial relation to trade, traffic, and commerce among the severalStates, and such of them as have been found to constitute unfair labor practicestend to lead to labor disputes burdening and obstructing commerce and thefree flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in certain unfair labor practices,I shall recommend that it cease and desist therefrom and take certain affirma-tive action in order to effectuate the policies of the Act.Having found that Respondent discriminatorily discharged Melvin Erger, Ishall recommend that Respondent offer him immediate and full reinstatement tohis former or substantially equivalent position 10 without prejudice to his sen-e According to Erger's credited and uncontradicted testimony,his subscriptions increased"steadily every day" from July 25 to August 9, 1949, the day he was dischargediWhen Palmer was asked whether it was "company policy not to discuss the qualityof the work of an employee with his immediate supervisor before he is discharged?" hisanswer was:"It' all depends on the circumstances "The only witnesses called by Respondent were Palmer and Rippeto.See N.L. R B.v.Bank of America National Trust and Savings Association,130 F. 2d624 (C A9) ; N L. R B v William Davies Company, Inc,135 F 2d 179 (C. A. 7).10TheChase National Bank of the City of New York, San Juan,PuertoRico,Branch,65 NLRB 827.J 442DECISIONS OF NATIONAL LABOR RELATIONS BOARDlority or other rights and privileges,and make him whole for any loss of paysuffered by him as a result of the discrimination by payment to himof a sum ofmoney equal to the amount he would have earned from the date of his dischargeto the date of offer of reinstatement, less his net earnings," to be computed on aquarterly basis in the manner established by the Board in F.W. WoolworthCompany,90 NLRB 289. Earnings in one particular quarter shall have no effectupon the back-pay liability for any other such period. It will also be recom-mended that Respondent make available to the Board upon request payroll andother records to facilitate the checking of the amount of back pay due.'2In view of the nature of the unfair labor practices committed and Respondent'shistory of prior violations, I shall also recommend that Respondent cease anddesist from infringing in any manner upon the rights guaranteed in Section 7of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, I make the following:CONcLusIONS OF LAW1.Los Angeles Newspaper Guild, CIO, is a labor organization within the mean-ing of Section 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employment of Mel-vin Erger, thereby discouraging membership in Los Angeles Newspaper Guild,CIO, Respondent has engaged in and is engaging in unfair labor practices withinthe meaning of Section 8 (a) (1) and (3) of the Act.3.The aforesaid unfair labor practices are unfair, labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.[Recommended Order omitted from publication in this volume.]Appendix ANOTICE ToALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT discourage membership in, or activities on behalf of LosANGELES NEWSPAPER GUILD, CIO, or in any other labor organization, bydiscriminating in regard to hire or tenure of employment or any termor condition of employment.WE WILL Nor in any other manner interfere with, restrain, or coerce ouremployees in the exercise of their right to self-organization, to form labororganizations, to join or assist Los ANGELES NEWSPAPER GUILD, CIO, or anyother labor organization, to bargain collectively through representativesof their own choosing, and to engage in concerted activities for thepurposeof collective bargaining or other mutual aid or protection, or to refrainfrom any or all of such activities except to the extent that such right maybe affected by an agreement requiring membership in a labor organizationas a condition of employment as authorized in Section 8 (a) (3) of the Act.WE WILL OFFER to Melvin Erger immediate and full reinstatement to hisformer or substantially equivalent position without prejudice to seniority11Crossett Lumber Company,80 NLRB 440, 497-8.12P.W. WoolworthCompany, supra. CITIZEN NEWS COMPANY, INC.443or other rights and privileges enjoyed and make him whole for any loss ofpaysuffered as a resultofthe discrimination against him.All ouremployees are free to become or remain members of the above-namedunion or any other labor organization.CITIZENS NEws COMPANY, INC.,Employer. -Dated ---------------------------------- By ------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and mustnot be altered, defaced, or covered by any other material.Supplemental Intermediate ReportOn October 9, 1950, the undersigned Trial Examiner issued his IntermediateReport in the above-entitled proceeding finding that Respondent had discrimina-torily discharged Melvin Erger, a district agent employed in its circulationdepartment, and recommended that Respondent reinstate said employee withback pay. In the hearing that preceded that Intermediate Report, Respondentmade no contention that the relationship between it and Erger was other thanemployer and employee. Indeed, in its brief to the undersigned it took theposition that "theonlyquestion is whether or not Erger was dismissed becauseof his union activities."(Emphasis supplied.)Respondent thereafter filed ex-ceptions 'to the Intermediate Report in which no claim was made that Ergerwas other than an employee of Respondent. Upon consideration of said ex-ceptions, however, the Board was "of the opinion that the record does not containsufficient information to enable it to determine whether Melvin Erger and theRespondent's other districtagents anddistrictmanagersare employees or super-visors as defined in the Act and whether the Respondent's circulation super-visors . . . are employees or supervisors as defined in the Act. [It also found]that the record does not contain adequate information concerning the bargainingunit in whose behalf Erger conducted his union activities."As the Board deemedthe determination of these matters essential to final disposition of the issuesinvolved in the case, it ordered, on December 22, 1950, that the record hereinbe reopened and that a further hearing be held to adduce additional evidencepertaining to the afore-mentioned matters.Pursuant to said order of remand, and upon due notice to all the parties, afurther hearing was held before the undersigned Trial Examiner, at Los Angeles,California, on February 26, 1951.The General Counsel and Respondent wererepresented by counsel and the charging party appeared in person.All of theafore-mentioned participated in the hearing and were permitted to examine and,cross-examine witnesses and to introduce evidence.At the close of the hearing,brief oral arguments were presented by the General Counsel and Respondent.All parties were given opportunity to file briefs, but only the General Counselavailed himself of such opportunity.Upon the entire record herein, including that made at the original hearing,.I make the following :SUPPLEMENTAL FINDINGS OF FACTAs described in the Intermediate Report, Erger was first employed by Re-spondent as a district agent in its circulation department in September 1945.According to the testimony of C. M. Rippeto, Respondent's circulation director,district agents, up to 1941 or 1942, were employed on a salary basis.At that 444DECISIONSOF NATIONALLABOR RELATIONS BOARDtime the method of computing the earnings of district agents was changed tothat which prevailed when Erger's services were terminated on August 9, 1949.The relationship between Respondent and Erger on that date was established bya written"Agency Contract"dated April 1, 1949.'By the terms of that agree-ment Respondent,for a consideration of 1 dollar,"leased" a specified territoryto Erger for an indefinite period and agreed "to sell the Hollywood Citizen Newsto the Agent for delivery in said Territory at rates that will permit, withefficient handling,gross earnings,...the basic minimum" of which was to beat least $310 per month,plus $3 for each increase of 25 copies above 1,100. Inaddition,Respondent made an allowance-'for collection losses on the basis of1 dollar for each 100 newspapers drawn on the 26th of the month. Otherpertinent provisions of the contract are alluded to in later portions of thisReport.The form and substance of this contract was apparently the result of bargain-ing negotiations between Respondent and Printing Trades Union,Inc., it beingidentical with that prescribed in a form attached to the contract between Re-spondent and said Union dated and effective November 1, 1948, and expiring onOctober 31, 1949.Respondent divided its local circulation territory into approximately 30 dis-tricts, each under the control of a district agent.Each district in turn wasdivided into routes.Erger had approximately 20 such routes, each servicedby a boy carrier.Respondent fixed the price to be charged each carrier for thepapers delivered by him as well as the price ultimately charged the subscriber.The difference between the two was the profit realized by the carriers.The dif-ference between the price charged by Respondent to the district agents and theamount the latter received from the carriers was the compensation earned bythe district agent, subject,however, to the $310 minimum heretofore mentionedand the other allowances specified in the contract.During the 4 months preceding Erger's termination,the latter reported atRespondent's circulation department for work, daily,at about noon.There, bytelephone,at a desk provided by Respondent,he contacted readers who hadcanceled their subscriptions and sought to resubscribe them.By the same meanshe verified new subscriptions secured by carriers and for which they might beentitled to additional compensation.He then prepared,in writing,his "draw"of papers,specifying the number required for each route,following which heconferred with his circulation supervisors about the problems arising in hisdistrict.Erger then received the papers required by his carriers and conveyedthem to a central point in his district where they were picked up by the carriers.If any boys failed to appear,he "would chase them down and see that theydid."From that time to about 6: 20 p. in., Erger called the circulation departmentseveral. times to ascertain whether any complaints concerning delivery or non-delivery had been received.If they were,itwas Erger's duty to make certainthat proper delivery was made.Three or four nights a week he would go outwith the carriers until 9 or 9: 30 p. in. soliciting new subscribers.1This contract and several others between Respondent and Erger were alluded to in thetestimony given on the remand, but were not then available in the hearing room.Bystipulation,approved by the Trial Examiner,itwas agreed that copies thereof might subse-quently be furnished and incorporated in the recordSince that time, the parties havesubmitted verified copies of contracts between the Respondent and Erger dated February 1,1946, August 1, 1946, and April 1, 1949, identified as Respondent's Exhibits 4-a, 4-b, and4-c, respectively,the last being the contract just referred to in the text.All of saidexhibits are hereby received.in evidence. CITIZEN NEWS COMPANY, INC.CONCLUDING-FINDINGSStatus ofErger andthe Carriers445As noted above, Respondent, -at the time of the original hearing, made no claimthat Erger's status was other than that of employee.Respondent was repre-sented at that hearing by able counsel, experienced in labor relations law 2Thecomplaint specifically alleged that Respondent had discriminatorily discharged"its employee Melvin Erger."Respondent's answer, verified by H. G. Palmer,its president, as being "true of his own knowledge," specifically admitted thatRespondent had "discharged itsemployeeMelvin Erger." (Emphasis added.)Though several motions for dismissal were made during the original hearingon other grounds, none even suggested that there had been a failure to establishan employer-employee relationship. Indeed, there was not the slightest sugges-tion or intimation during the original hearing that Respondent did not considerErger to be an employee entitled to the protection of the Act. Its brief submittedto the Undersigned after the hearing stated that"the only questioniswhether ornot Erger was dismissed because of his union activities." (Emphasis supplied )Even in its exceptions to the Intermediate Report, which Respondent filed with*the Board, no exception was taken to the finding that Erger was "employed byRespondent" or to the conclusion of law that the discrimination found was"in regard to the hire and tenure of employment of Melvin Erger."It was not until the supplemental hearing held pursuant to the Board's su ,sponteremand that Respondent took the position that Erger was other than anemployee entitled to the protection of the Act.Even then it did not unequivocallyclassify or characterize Erger's status.Its position, as announced by its counselat the close of the supplemental hearing was: "Number one, he was not anemployee, he was an independent contractor.Number two if he was an employee,he was a supervisory employee in that he supervised carriers whom we believewere independent contractors, and if they [the carriers] were not independentcontractors, then they were employees."Examination of the entire record compels a finding that Erger, on August 9,1949, was an employee of Respondent in the broad sense of that wordEven ifRespondent had not made the admissions in its answer and brief that Erger wasits employee, and putting aside the effect of the inconsistent position earliertaken by Respondent, the testimony and exhibits received in evidence requirethe finding just made.To begin with, I find that the Board, by its decision in the representationproceeding (67 NLRB 363) establishing the appropriateness of the unit, hasalready held that district agents ' were employees' and not independent contrac-tors.If district agents were independent contractors, they would not, and couldnot, have been included in the unit found appropriate by the Board.Nor am I2 Its president and general manager, Harlan G. Palmer, who also appearedas its counsel,was frequently referred to as "Judge Palmer "9While thatdecisionspeaks of "circulation agents" rather than "district agents," theduties of the former, as described in the Decision, are identical with those performed byErger."The Board looks to the specific work performed by the employee concerned, ratherthan the employee's job classification."See the Fifteenth Annual Report of the NationalLabor Relations Board, pp. 49, 53.4 Although the unit established by the Board was composed of supervisory personnel, itwill be recalled that this was prior to the Taft-Hartley Act which forbade, after August22, 1947, use of Board machinery to establish bargaining units for supervisors.At thetime of the representation proceeding, while supervisory personnel were placedin separateunits, they were nevertheless "employees" under the Wagner Act.Packard Motor CarCompany,71 NLRB 4;Jones & Laughlin Corporation,66 NLRB 386 A46DECISIONS OF NATIONAL LABOR RELATIONS BOARDpersuadedthat the language of the contract between Respondent and Erger,dated April 1, 1949, although entitled "Agency Contract" and purporting to"lease" certain territory to Erger, truly reflects the relationship which thenomenclature implies. "Attempts to label a relationship created under acontract are not controlling."Toledo Scale Company,82 NLRB 823. It isthe duty of every trier of fact to determine from all the facts the true relation-ship between the parties.The Act does not define the term "employee." Section 2 (3) thereof, asamended by the Taft-Hartley Act, merely provides that " . . .the term 'em-ployee' . . . shall not include ... any individual having the status of anindependent contractor." InHearst Consolidated Publications, Inc.,83 NLRB41, 43, the Board noted "that the legislative history of the Act shows thatCongress intended that the Board recognize as employees those who `workfor wages or salaries under direct supervision,' and as independent contractors,those who `undertake to do a job for a price, decide how the work will, bedone, usually hire others to do the work, and depend for their income notupon wages but upon the difference between what they pay for goods, materials,and laborand what they receive for the end result, that is, upon profit "'Here, Erger worked for aminimunpwage of $310 per month, plus $3 foreach 25 copies of the Hollywood News handled by him. Respondentalso paidhim $6 per thousand copies of "porched delivery" of the Hollywood Advertiser,Wilshire Advertiser, and/or Valley Advertiser and Hollywood Shopping News.It also agreed to pay him a bonus of 50 cents per thousand, or a minimum of$2.50 per delivery, for Sunday delivery of the last 3 mentioned papers.BothRippeto and Erger testified, without contradiction, that Erger worked "underdirect supervision" of the circulation supervisors.All the foregoing furnishthe most persuasive evidence that Erger was an "employee" within the definitionof that term as laid down by the Board.Other provisions of the contract between the parties strengthen the conclusionthat Erger is not an independent contractor.Thus, by Section 3 of the contract,Respondent, and not Erger, pays the "bonuses" received by the carriers.Section5 provides that "the handling of retail outlets by an agent will be attheoptionof the newspaper,"with an arbitrarycompensationto the agent for such outletswithdrawn which has no relation to the loss which might otherwise be sufferedby the agent.Section 7 reserves to Respondent the right to fix the price at whichthe papers are sold to the carrier boys. Section 8 provides for mileage allowedfor use of automobile, with a minimum of $70 per month ; Section 9 fixes anarbitrary amount of compensation if "any agency is split."Section 15 providesfor termination of the contract at any time on 14 days' notice in writing, andthat Respondent "shall have the right at any and all times, to take charge of dis-tribution or collection in said territory, if in its judgment its best interests areendangered."Of further import relative to the control exercised by Respondent is the factthat Respondent ordered Erger "to get rid of the office" which hebad main-tained inWestwood, and wanted to maintain, in order to improve service, but"which for some reason [Respondent] did not want [him] to have." Significant,too, is the fact that the contract between Respondent and Ergerwas identicalIn form with that prescribed by the contract between Respondent and the Print-ing Trades Union, Inc. Indeed, the contract between the parties was identicalto the form contract attached to and made a part of the afore-mentioned bargain-ing contract.By that bargaining contract, Respondent specifically recognizedthe Union "as the sole bargaining agency for all districtmanagersand districtagents inthe circulation department [with] power to negotiatewages, hours, and CITIZEN NEWS COMPANY, INC.447working conditions."(Emphasis supplied )By that contract, grievance pro-cedures governing all controversial matters were specifically provided for.ProvisionIs alsomade for the payment of $7.50 to the district agent for eachof six recognized holidays, for severance pay based on tenure of service, for an-nualvacation of 2 weeks "with full pay," the date of which is fixed by thecontract.Section 14 specifically provides "that because of the fact that thePrinting Trades Union, Inc., does not seek aclosed-shopprovision in this con-tract, it does not thereby waive any right it may have to open this contract forsuch negotiations at any future time."'And while it is true that Respondentpaid no unemployment insurance, social security taxes, and did not withholdincome tax, it did carry unemployment insurance on its district agents.The factthat it did not pay or withhold the other type of taxes is "not controlling. . . .Although the latter factors are some evidence of an independent contractorstatus, they must be weighed against the evidence of an employer-employeerelationship."Toledo Scale Company,82 NLRB 826, 828. On the entire recordI conclude and find that Erger on August 9, 1949, was an employee of Respondentand not an independent contractor.Consideration must now be given, however, to the second alternative sug-gested by Respondent, I. e., that Erger was a supervisory employee of carrieremployees and therefore sot entitled to the protection of the Act.Analysis ofthe entire record has brought me to the conclusion that the carriers are inde-pendent contractors and not employees.Rippeto, Respondent's circulation director and highest in authority in Itscirculation department, testified that prior to Erger's employment, Respondent'scarriers were employed on a strict salary basis pursuant to written contracts.In the period between 1940 and 1942, distribution by carrier boys was "changedfrom an employee set-up ...to a little-merchant setup,"and since that timeRespondent has had no written contract with the boys.During all times ma-terial herein, their earnings, other than a negotiated "bonus" for the vehicleallowance hereafter discussed, plus 50 cents for each new subscription obtained,are determined by the amount of collections made by them from their subscrib-ers, less the amount paid for the papers sold to them. The carriers are notallowed to return unsold papers for credit; are not entitled, as a matter of right,to compensation for collection losses ; do not receive paid vacations, holiday pay orseverance pay ; and are not listed on Respondent's payroll. Income tax is notwithheld for the carriers and they are subject to neither social security norunemployment insurance deductions.While Respondent does carry workmen'scompensation on the news boys (a continuation from their employee status days),this is done under a company belief that "workmen's compensation law doespermit an employer to protect independent people too."All supplies and equipment used by the carriers must be furnished by them andthey receive no allowance therefor.However, news bags, bicycles, and otheritems of equipment may be purchased at wholesale cost from Respondent.Car-riers who use motor vehicles in the delivery on their routes use their own vehiclesand receive neither mileage nor actual cost allowance for car expense.How-ever, a negotiated bonus paid on such routes is based, in part, on the necessary0 It may be suggested that Printing Trades Union, Inc.,was not a labor organization ofemployees,but rather an association of independent contractors.Itmust be clear fromthe foregoing, however, that most of the provisions of that contract are similar to thosegenerally found in a labor bargaining contract.Of importance, too, is the fact that thecontract covered both districtagents anddistrictmanagers, thelatter admittedlysalariedemployees of Respondent.And while the current contract was with the Printing TradesUnion, that factor was the result of an election by which that organization was chosento succeed the Los Angeles Newspaper Guild, CIO, which no one contends to be otherthan an organization of employees. 448DECISIONS OF NATIONAL LABOR RELATIONS BOARDuse of the vehicle.Respondent does not require the placing of its name on eitherbicycle or other vehicles used in route delivery and there is no company ruleagainst, nor reprimand for, carriers' using news bags which carry the name ofanother newspaper.The average age of a news carrier is 12 to 121/ years.Allof them go to school and some of them engage in other work. Carriers are per-mitted to, and do on occasion, hire substitutes and assistants of their own choos-ing, at their own expense.The boys are not subject to any company rules orregulations.While the record refers to the "hiring" and "firing" of the carriersby the district agents, these terms were used in their nontechnical sense.Thecontrol asserted over the carriers in this respect was of a type directed to theend to be accomplished, i. e , the termination of the relationship when that wasdeemed advisable.No requirements are imposed by Respondent as to the amountof time the carriers are to devote to the solicitation of new subscribers.Thatelement, together with the energy and resourcefulness devoted to the task, deter-mines the profit made by each boy.There is no absolute rule for determining whether one is an independent con-tractor or an employee, nor is any one factor indicating one relationship oranother, controlling.Each case must be determined on its own facts and by allthe facts. "Ordinarily, the Board finds an employee-independent contractorrelationship to exist where the employer's right to control is limited to theresultto be accomplishedby the work ; whereas an employer-employee relationship isconsidered present where the person for whom the services are performed re-serves the right to controlthe manner and means by which the result is accom-plished " 6As a practical proposition, every contract for work to be done re-serves to the employer a certain degree of control, at least to enable him to seethat the contract is performed according to the agreement.The employer mayexercise a limited control over the work without rendering the employee a mereservant, for a relation of master and servant is not inferable from a reservationof powers which do not deprive the independent contractor of his right to do thework according to his own initiative, so long as he does it in accordance withthe contract.27 American Jurisprudence, 488.Applying these rules to the facts heretofore found, I conclude and find that thelimited control' reserved by Respondent over the carriers "is limited to the re-sult to be accomplished by the work [and not to] the manner and means by whichthe result is accomplished."Accordingly, I find that Respondent's carriers areindependent contractors and not employees within the meaning of the Act..Philadelphia Record Company,69 NLRB 1232;Kansas Cit+/ Star Company,76NLRB 384;Dispatch Pratt ing Company, Incorporated (Ohio State Journal Davi-. sion) , 93 NLRB 1218'In view of the finding just announced, there remains for consideration therelationship between the district agents and the carriers.Though the latterare independent contractors, the district agents are vested with authority toterminate that relationship.They therefore appear to possess some of the at-tributes of a supervisor specified in Section 2 (11) of the Act.That section, how-ever, requires that supervisory authority be exercised over "employees" 8-astatus which the carriers did not occupy. Section 2 (3) of the Act specificallyexcludes from the definition of employee "any individual having the status of anindependent contractor."Accordingly, as the district agents did not supervised Fifteenth Annual Report of the National Labor Relations Board, p. 55.'While at first blush it may appear to be incongruous to hold that ai independentcontiactor is subject to direction by the other party to the contract, that mental blockvanishes when the direction is limited as it has been found to be in the instant case.8 Section 2 (11) provides : "The term 'supervisor' means any individual having authorityI. the interest of the employer to hire . . . or discipline otheremployees,or responsiblyto direct them or to adjust their grievances. . . . [Emphasis added.] THE OFFICE TOWEL SUPPLY COMPANY, INCORPORATED 449employees as defined in Section 2 (3), I reject the employer's contention thatthe district agents are supervisors within the meaning of the Act.Great LakesSugar Company,92 NLRB 209.Responding further to the Board's Order of Remand, I find :(1)As notedin anearlier portion of this Supplemental Report, the Board,by its Decision and Direction of Election issued on April 16, 1946 (67 NLRB363), held that "circulation and district managers in the circulation division ofthe Company constitute a unit appropriate for the purpose of collective bargain-ing within the meaning of Section 9 (b) of the Act."The evidence is undisputedthat the district agents employed by Respondent at the time of Erger's termina-tion are the same type of employees, and perform the same services as the cir-culationagentsreferred to in the above decision.The district managers alludedto in the Board's Decisionareadmittedlysalariedemployees of the Respondent,approximately three or four in number, whose principal function is to substitutefor district agents when the latter are on vacation or are otherwise incapacitated.It was in behalf of this uAlit that Erger conducted the Guild activities describedin the Intermediate Report. Indeed, the principal objects of his solicitation forGuild membership were district managers.(2)Circulation supervisors,' according to the uncoutradicted testimony ofRippeto, "direct the activities" of district agents and district managers, anddevote their full.time to "working with the districtagents anddistrict managers "It was from the circulation supervisors that the district agents received "almostall of what supervision they had in the conduct of their work."They "workedall the time toward getting the delivery service improved."While they had noauthority to hire or fire district agents or managers, they made recommenda-tions concerning such action to Rippeto and sometimes handled "the mechanics"of termination.Erger consulted his supervisor daily "about different problems[he] may have had."According to Erger's undisputed testimony the supervisors"would come around-every once in a while-to check whether the paper wasbeing delivered correctly" ; they kept a daily record of complaints and preparedcharts and bulletins showing the relative standing of the agents. Significant,too, is the fact that these men were referred to by all witnesses as supervisors,and that each of them had from 10 to 20 agents under his supervision.Accord-ingly, I find that Barrett, Salisbury, Oehl, and Holmes are supervisors withinthe meaning of the Act.In light of the foregoing findings, I find no occasion to alter or amend thesections-of -the previously filed Intermediate Report entitled "The Remedy,""Conclusions of Law" and "Recommendations," and hereby reincorporate saidsections as a part ofthis Supplemental Report.Included in this group are supervisors Barrett, Salisbury,Oehl, and Holmes.THE OFFICE TOWEL SUPPLY COMPANY, INCORPORATEDandCONGRESS OFINDUSTRIAL ORGANIZATIONSTHE OFFICE TOWEL SUPPLY COMPANY, INCORPORATEDandTHERESAJENIFEIt.Cases Nos. 3-CA-3418 and 3-CA-344. December 12,1951Decision and OrderOn June 27, 1951, Trial Examiner Robert E. Mullin issued hisIntermediate Report in the above-entitled proceeding, finding that the97 NLRB No. 74.